DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed on 15 December 2020. It is noted, however, that applicant has not filed a certified copy of the EP 20214305.3 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuator of claims 2, 3, 12 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 – 6, 8, 11, 14, 15, 17, and 18 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by F. Cavallini, U.S. 6,404,159 (“Cavallini”).  Cavallini discloses a guiding vehicle (28 - 30) for an intralogistics system (10), wherein the guiding vehicle is remote controlled or autonomous and configured to be connected to a self-propelled load bearing cart (column 3, line 24; column 5, line 59), and guide and control a propulsion of the self-propelled load bearing cart (column 8, line 27) such that the self- propelled load bearing cart can transport a load (fig. 7) in the intralogistics system, the guiding vehicle comprising: 
a mechanical connector (near axle, column 2, line 36) for mechanically connecting the guiding vehicle to the self-propelled load bearing cart, and 
a connector (37; column 2, line 59) for transferring data, wherein: 
the guiding vehicle is configured to receive navigation data from the self-propelled load bearing cart, using the connector for transferring data, in the form of information concerning a movement of a drive wheel of the self-propelled load bearing cart (column 6, line 12; 63) obtained from at least one motor of the self-propelled load bearing cart (63) or from at least one encoder connected to the drive wheel, the guiding vehicle is configured to be completely lifted from a floor surface (ground) when connected to the self-propelled load bearing cart, and the guiding vehicle is smaller than the self-propelled load bearing cart (fig. 1).
In reference to claims 4 – 6, 8, 11, 14, 15, 17, and 18, Cavallini further discloses [[claim 4]] the guiding vehicle comprising an electrical energy storage (battery), and wherein the guiding vehicle is configured to transfer electrical energy from the electrical energy storage to the self-propelled load bearing cart by means of the electrical connector (column 4, line 33), for at least one of: propelling the self-propelled load bearing cart and handling the load placed on the self-propelled load bearing cart;
[[claim 5]] wherein the mechanical connector comprises a protrusion (28, fig. 1 and 8) for connection with a corresponding recess (between 18, 19) positioned on the self-propelled load bearing cart;
[[claim 6]] wherein the guiding vehicle is configured to receive an emergency stop signal (claim 9) from the self-propelled load bearing cart, and wherein the guiding vehicle is configured to control the propulsion of the self-propelled load bearing cart on the basis of the received emergency stop signal;
[[claim 8]] wherein the guiding vehicle is configured to receive the emergency stop signal from at least one emergency switch (34’) on the self-propelled load bearing cart, the emergency switch being configured to be pressed by an operator (column 8, line 50);
[[claim 11]] a self-propelled load bearing cart (column 9, line 6) for use in an intralogistics system (claim 8), the self-propelled load bearing cart being configured to: be connected to the guiding vehicle (28 – 30), and be guided and controlled by the guiding vehicle such that the self-propelled load bearing cart can transport a load (51) in the intralogistics system, the self-propelled load bearing cart comprising: at least one motor (abstract) connected to a drive wheel (column 1, line 7) configured to engage a floor surface (ground) for propelling the self-propelled load bearing cart, a mechanical connector (to the axle) for mechanically connecting the self-propelled load bearing cart to the guiding vehicle, a connector (fig. 2) for transferring data, wherein: the self-propelled load bearing cart is configured to transmit navigation data (column 8, line 48) to the guiding vehicle, using the connector for transferring data, in the form of information concerning a movement of the drive wheel of the self-propelled load bearing cart (claim 10) obtained from the at least one motor of the self-propelled load bearing cart, or from at least one encoder connected to the drive wheel, the self-propelled load bearing cart is larger than the guiding vehicle, and the guiding vehicle is configured to be completely lifted from a floor surface (fig. 1), such that the load of the guiding vehicle is carried by the self-propelled load bearing cart;
[[claim 14]] wherein the self-propelled load bearing cart is configured to receive electrical energy from an electrical energy storage of the guiding vehicle (29) by the electrical connector, for at least one of: propelling the self-propelled load bearing cart and handling the load placed on the self-propelled load bearing cart;
[[claim 15]] wherein the self-propelled load bearing cart is configured to transmit an emergency stop signal (column 7, line 65; claim 9) to the guiding vehicle, and wherein the propulsion of the self-propelled load bearing cart is configured to be controlled by the guiding vehicle on the basis of the transmitted emergency stop signal; 
[[claim 17]] wherein the self-propelled load bearing cart comprises at least one emergency switch, and wherein the emergency stop signal is generated by the at least one emergency switch (34’); and 
[[claim 18]] wherein the mechanical connector comprises a recess (between 18 and 19) for connection with a corresponding protrusion (body of 28) positioned on the guiding vehicle.

Claim(s) 1, 2, 5 – 11, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Lendo et al. U.S. 2017/0182924 (“Lendo”).  Lendo discloses a guiding vehicle (abstract, 32) for an intralogistics system [0023], wherein the guiding vehicle is remote controlled [0036] or autonomous (20) and configured to be connected to a self-propelled load bearing cart (20, 24, 26, 28, 30), and guide and control a propulsion of the self-propelled load bearing cart [0004] such that the self- propelled load bearing cart can transport a load [0004] in the intralogistics system, the guiding vehicle comprising: 
a mechanical connector (at 66) for mechanically connecting the guiding vehicle to the self-propelled load bearing cart, and a connector (68, 108, 134) for transferring data, wherein: 
the guiding vehicle is configured to receive navigation data from the self-propelled load bearing cart, using the connector for transferring data, in the form of information concerning a movement of a drive wheel of the self-propelled load bearing cart [0035] obtained from at least one motor of the self-propelled load bearing cart or from at least one encoder connected to the drive wheel, the guiding vehicle is configured to be completely lifted from a floor surface (22) when connected to the self-propelled load bearing cart, and the guiding vehicle is smaller than the self-propelled load bearing cart (fig. 1).
In reference to claims 2, 5 – 12, 19, and 20, Lendo further discloses [[claim 2]] the guiding vehicle comprises an actuator (173) for lifting the guiding vehicle in relation to the self-propelled load bearing cart;
[[claim 5]] the mechanical connector comprises a recess (hole 66) for connection with a corresponding recess (hole 66) positioned on the self-propelled load bearing cart;
[[claim 6]] wherein the guiding vehicle is configured to receive an emergency stop signal (156) from the self-propelled load bearing cart, and wherein the guiding vehicle is configured to control the propulsion of the self-propelled load bearing cart on the basis of the received emergency stop signal;
[[claim 7]] wherein the guiding vehicle is configured to receive the emergency stop signal from at least one contact sensor (144) on the self-propelled load bearing cart;
[[claim 8]] wherein the guiding vehicle is configured to receive the emergency stop signal from at least one emergency switch (156) on the self-propelled load bearing cart, the emergency switch being configured to be pressed by an operator [0042]; 
[[claim 9]] wherein the mechanical connector is configured to be connected by means of a horizontal movement (fig. 2) , along the floor surface, between the guiding vehicle and the self-propelled load bearing cart;
[[claim 10]] further comprising at least one of: a connector for transferring visible light (hole 66) from the guiding vehicle to the self-propelled load bearing cart;
[[claim 11]] a self-propelled load bearing cart (24, 26, 28, 30) for use in an intralogistics system (20), the self-propelled load bearing cart being configured to: be connected to the guiding vehicle (32), and be guided and controlled by the guiding vehicle such that the self-propelled load bearing cart can transport a load (claim 7) in the intralogistics system, the self-propelled load bearing cart comprising: at least one motor (abstract) connected to a drive wheel [0004] configured to engage a floor surface (22) for propelling the self-propelled load bearing cart, a mechanical connector (66) for mechanically connecting the self-propelled load bearing cart to the guiding vehicle, a connector (108, 134) for transferring data, wherein: the self-propelled load bearing cart is configured to transmit navigation data to the guiding vehicle, using the connector for transferring data, in the form of information concerning a movement of the drive wheel of the self-propelled load bearing cart [0035] obtained from the at least one motor of the self-propelled load bearing cart, or from at least one encoder connected to the drive wheel, the self-propelled load bearing cart is larger than the guiding vehicle, and the guiding vehicle is configured to be completely lifted from a floor surface (fig. 5), such that the load of the guiding vehicle is carried by the self-propelled load bearing cart;
[[claim 12]] wherein the self-propelled load bearing cart comprises an actuator (173)for lifting the guiding vehicle in relation to the self-propelled load bearing cart;
[[claim 13]] wherein the guiding vehicle is configured to be completely lifted from the floor surface by an actuator (173) comprised in the guiding vehicle (32, 70);
[[claim 19]] further comprising at least one of: a connector for transferring visible light (hole 66) from the guiding vehicle to the self-propelled load bearing cart; and
[[claim 20]] wherein the self-propelled load bearing cart comprises lighting elements configured to be illuminated by visible light transferred from the guiding vehicle by means of a connector (66) for transferring visible light.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavallini in view of Lendo.  Cavallini does not disclose the self-propelled load bearing cart comprising at least one contact sensor.  Lendo teaches a self-propelled load bearing cart (20) comprising at least one contact sensor [0004], and wherein the emergency stop signal is generated by the at least one contact sensor [0040].  One of ordinary skill in the art at the time the invention was filed would find modifying Cavallini such that it comprised the contact sensor in view of the teachings of Lendo obvious so as to prevent further movement of the vehicle and stop colliding with a foreign object [0041].

Allowable Subject Matter
Claim 3 would be allowable if rewritten or amended to overcome the objection to the claims and drawing(s) set forth in this Office action.  Claim 3  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/              Primary Examiner, Art Unit 3614